696 N.W.2d 708 (2005)
McLAREN REGIONAL MEDICAL CENTER
v.
CITY OF OWOSSO.
No. 127118.
Supreme Court of Michigan.
May 12, 2005.
SC: 127118, COA: 244386.
On order of the Court, the application for leave to appeal the August 24, 2004 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Wexford Medical Group v. City of Cadillac (Docket No. 127152) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The motions to file brief amicus curiae by the Michigan Health & Hospital Association and the Michigan Rural Health Clinics Organization in support of petitioner-appellant are considered, and they are GRANTED.